People v Gonzalez (2022 NY Slip Op 05382)





People v Gonzalez


2022 NY Slip Op 05382


Decided on September 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2022

Before: Acosta, P.J., Mazzarelli, Gesmer, González, Pitt, JJ. 


Ind. No. 1468/02 Appeal No. 16296 Case No. 2018-2389 

[*1]The People of the State of New York, Respondent,
vRaul Gonzalez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Alma D. Gonzalez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily A. Aldridge of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Denis J. Boyle, J.), entered on or about March 16, 2018, which denied defendant's CPL 440.10 motion to vacate a judgment of conviction rendered October 31, 2002, unanimously dismissed.
We exercise our discretion to dismiss this permissive appeal on the ground that defendant has been deported (see People v Harrison, 27 NY3d 281, 288 [2016]; People v McDonald, 169 AD3d 442 [1st Dept 2019]; People v Medina, 142 AD3d 799 [1st Dept 2016]). Among other things, we note that this is a 20-year-old case in which defendant
absconded, fled to another country, and was tried and sentenced in absentia. In any event, we also find that the motion court correctly denied defendant's motion on the merits. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2022